Case 2:20-cv-06217-PA-SK Document 17 Filed 10/30/20 Page1of1i Page ID#:119

AC) 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

   

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (Q)

This summons for (name of individual and title, ifany) Domingo J. Rivera, an individual
was received by me on (date) 28 October 2020

 

 

(3 I personally served the summons on the individual at (place)

 

Of (date) 7 or

 

 

C} | left the summons at the individual's residence or usual place of abode with (name)

 

, a person of suitable age and discretion Who resides there,

 

on (date) - 7 vand mailed a copy to the individual's last known address, or

 

(3 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (ame of organization)

on (date) : OF

 

(3 1 returned the summons unexecuted because meg

vf Oth _., On 10/29/20 pursuant to Cal.CCP§415.20(c) in manner ot Bus&ProfC§17538.5(d) | served
er (specify): the first amended summons and complaint to Depamdra S., a 35 year-old male of Indian

descent approximately 5'9 and 200 pounds with black hair and eyes, at Parcel Plus, a private

mailbox co., located at 1390 Chain Bridge Road. in McLean, VA 22101 to mailbox no. 10042.

My fees are $ [5 .¢90/ L tle ) for travel and $ for services, for a total of $ 0.00

1 declare under penalty of perjury that this information is true.

 

Date: 30 October 2020

 

7 Beers sia .

Printed name and title

y34o aid Asin Bridge GA 4 [07
Server's address K ul VU

Additional information regarding attempted service, etc: ZZ\e \

 

a cc a

 

 
